DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 16 September 2020, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Ciscato, Bruno, et al (U.S. 2021/0409230, filed 13 September 2021, and known hereinafter as Ciscato).

As per claim 1, Ciscato teaches a blockchain network, comprising: 
a legacy system including a service providing server and a plurality of user terminals connected to the service providing server configured to receive a service (e.g. Ciscato, see Figure 1, which illustrates a system for providing a server and a plurality of user devices from which the devices are to receive the service. Additionally, see paragraphs [0019-0022], which discloses a plurality of user devices may receive a code distribution from the package management system, which can then use a record of the signature stored on the blockchain to verify the authenticity of the code distribution.); 
a middleware system including a plurality of middleware nodes configured to verify the validity of the original transaction data by performing a first agreement algorithm with the service providing server on the original transaction data received from the service providing server (e.g. Ciscato, see paragraphs [0021-0026], which discloses a blockchain system that include a large number of nodes, in which a signature generator is provided that may generate and verify signature tag of the transaction data.), if the verification is successful, generate a unit transaction including the original transaction data, internally perform a second consensus algorithm on the unit transaction to notarize the validity of the original transaction data included in the unit transaction (e.g. CIscato, see paragraphs [0027-0028], which discloses a code verification service, where the service may check the signature that was stored in the blockchain and may determine an address to check from the code distribution from the package management system. The code verification system may access a Merkle root in blockchain to validate anchored data and after the user device verifies that authenticity of the code distribution based on the signature, it may proceed.), and the notarization if successful, approve the unit transaction and transmits an approval signal indicating that the original transaction data has been approved to the service providing server (e.g. Ciscato, see paragraphs [0024-0026], which discloses the blockchain interface stores generated signatures or indication of the generated signatures in the blockchain system, where the blockchain interface may include addresses (e.g. cell blocks) associated with the multiple blockchain system.); 
a middleware system configured to generate a current cell block including the unit transactions approved through the second consensus algorithm for a reference time, perform a third consensus algorithm is internally on the current cell block to determine the current cell block, and add the determined current cell block to an end of a cell block chain to which a plurality of cell blocks are connected (e.g. Ciscato, see paragraphs [0026-0029], which discloses one or more package identifier, a signature, a header. Additionally, see paragraph [0030], which discloses a signature for the block chain using a hash or cryptographic method (e.g. algorithm). Furthermore the package management system may user Merkle roots or other hash tree system to secure signatures in a blockchain.); and 
a main net including a plurality of main net nodes configured to store the unit transaction received from the middleware system in a main blockchain shared among the plurality of main net nodes (e.g. Ciscato, see paragraphs [0034], which discloses a network where a plurality of machines are connected, such as a client-server network or a distributed network environment.).

As per claim 2, Ciscato teaches the blockchain network of claim 1, wherein the service providing server includes an open API for performing data communication with the middleware system, and using the open API transmits the original transaction data representing a transaction between a transaction between the plurality of user terminals or transaction between the service providing server and the plurality of user terminals to the middleware system and receives the approval signal from the middleware system (e.g. Ciscato, see Figure 1, which illustrates a system for providing a server and a plurality of user devices from which the devices are to receive the service. Additionally, see paragraphs [0019-0022], which discloses a plurality of user devices may receive a code distribution from the package management system, which can then use a record of the signature stored on the blockchain to verify the authenticity of the code distribution.).

As per claim 3, Ciscato teaches the blockchain network of claim 1, wherein the original transaction data includes a sender wallet address, a receiver wallet address, a transaction amount, and a transaction ID (e.g. Ciscato, see Figure 1, which illustrates a system for providing a server and a plurality of user devices from which the devices are to receive the service. Additionally, see paragraphs [0019-0022], which discloses a plurality of user devices may receive a code distribution from the package management system, which can then use a record of the signature stored on the blockchain to verify the authenticity of the code distribution.).

As per claim 4, Ciscato teaches the blockchain network of claim 1, wherein each of the plurality of middleware nodes includes a write once read many (WORM) storage, and if receiving the original transaction data from the service providing server, the original transaction data is stored in the WORM storage (e.g. Ciscato, see paragraphs [0024-0026], which discloses the blockchain interface stores generated signatures or indication of the generated signatures in the blockchain system, where the blockchain interface may include addresses (e.g. cell blocks) associated with the multiple blockchain system.).

As per claim 5, Ciscato teaches the blockchain network of claim 1, wherein the service providing server performs the first consensus algorithm, wherein the performing the first consensus algorithm comprises the service providing service transmits the original transaction data to a first middleware node selected from among the plurality of middleware nodes to verify the validity of the original transaction data together with the first middleware node (e.g. CIscato, see paragraphs [0027-0028], which discloses a code verification service, where the service may check the signature that was stored in the blockchain and may determine an address to check from the code distribution from the package management system. The code verification system may access a Merkle root in blockchain to validate anchored data and after the user device verifies that authenticity of the code distribution based on the signature, it may proceed.).

As per claim 6, Ciscato teaches the blockchain network of claim 5, wherein the service providing server randomly selects the first middleware node from among the plurality of middleware nodes (e.g. Ciscato, see paragraphs [0026-0029], which discloses one or more package identifier, a signature, a header. Additionally, see paragraph [0030], which discloses a signature for the block chain using a hash or cryptographic method (e.g. algorithm). Furthermore the package management system may user Merkle roots or other hash tree system to secure signatures in a blockchain.).

As per claim 7, Ciscato teaches the blockchain network of claim 5, wherein the service providing server and the first middleware node which is predetermined among the plurality of middleware nodes performs the first consensus algorithm on the first middleware node the original transaction data (e.g. Ciscato, see Figure 1, which illustrates a system for providing a server and a plurality of user devices from which the devices are to receive the service. Additionally, see paragraphs [0019-0022], which discloses a plurality of user devices may receive a code distribution from the package management system, which can then use a record of the signature stored on the blockchain to verify the authenticity of the code distribution.).

As per claim 8, Ciscato teaches the blockchain network of claim 5, wherein if the service providing server and the first middleware node perform the first consensus algorithm, wherein the service providing server transmits a first confirmation message including the original transaction data and a hash value for the original transaction data to the first middleware node, wherein the first middleware node first verifies the validity of the original transaction data included in the first confirmation message by using the hash value included in the first confirmation message in response to the first confirmation message, generates the unit transaction including the original transaction data and the hash value if the first verification is successful, and transmits a second confirmation message including a unit transaction ID indicating the unit transaction to the service providing server, wherein the service providing server transmits a third confirmation message including the hash value and the unit transaction ID included in the second confirmation message to the first middleware node in response to the second confirmation message, wherein the first middleware node verifies the validity of the original transaction data is included in the unit transaction corresponding to the unit transaction ID included in the third confirmation message by using the hash value included in the third confirmation message in response to the third confirmation (e.g. Ciscato, see paragraphs [0030-0032], which discloses the package management system may generate a hash of the signature as well as hash of a number of other signatures or data to be stored in the blockchain. The hashes of those signatures may then be combined and hashed again until there is a single Merkle tree root for a Merkle tree.).

As per claim 9, Ciscato teaches the blockchain network of claim 8, wherein the first middleware node stores the unit transaction in a write once read many (WORM) storage included therein if the second verification is successful (e.g. Ciscato, see paragraphs [0024-0026], which discloses the blockchain interface stores generated signatures or indication of the generated signatures in the blockchain system, where the blockchain interface may include addresses (e.g. cell blocks) associated with the multiple blockchain system.).

As per claim 10, Ciscato teaches the blockchain network of claim 8, wherein the first middleware node, if the first verification fails, transmits a failure signal indicating that the original transaction data has been disapproved to the service providing server and stops execution of the first consensus algorithm, if the second verification fails, discards the unit transaction and transmits the failure signal to the service providing serve, if the second verification is successful performs the second consensus algorithm on the unit transaction (e.g. CIscato, see paragraphs [0027-0028], which discloses a code verification service, where the service may check the signature that was stored in the blockchain and may determine an address to check from the code distribution from the package management system. The code verification system may access a Merkle root in blockchain to validate anchored data and after the user device verifies that authenticity of the code distribution based on the signature, it may proceed.).

As per claim 11, Ciscato teaches the blockchain network of claim 5, wherein the second consensus algorithm is performed between a notarization node selected from among the plurality of middleware nodes and the first middleware node (e.g. Ciscato, see paragraphs [0026-0029], which discloses one or more package identifier, a signature, a header. Additionally, see paragraph [0030], which discloses a signature for the block chain using a hash or cryptographic method (e.g. algorithm). Furthermore the package management system may user Merkle roots or other hash tree system to secure signatures in a blockchain.).

As per claim 12, Ciscato teaches the blockchain network of claim 11, wherein the service providing server selects the notarization node to perform the second consensus algorithm together with the first middleware node from among the plurality of middleware nodes and notify to the first middleware node (e.g. Ciscato, see Figure 1, which illustrates a system for providing a server and a plurality of user devices from which the devices are to receive the service. Additionally, see paragraphs [0019-0022], which discloses a plurality of user devices may receive a code distribution from the package management system, which can then use a record of the signature stored on the blockchain to verify the authenticity of the code distribution.).

As per claim 13, Ciscato teaches the blockchain network of claim 11, wherein the notarization node to perform the second consensus algorithm together with the first middleware node is selected from among the plurality of middleware nodes by the first middleware node (e.g. Ciscato, see paragraphs [0024-0026], which discloses the blockchain interface stores generated signatures or indication of the generated signatures in the blockchain system, where the blockchain interface may include addresses (e.g. cell blocks) associated with the multiple blockchain system.).

As per claim 14, Ciscato teaches the blockchain network of claim 11, wherein if the first middleware node and the notarization node perform the second consensus algorithm for the unit transaction, wherein the first middleware node transmits the unit transaction including the original transaction data and a hash value of the original transaction data to the notarization node, and wherein the notarization node notarizes the validity of the original transaction data included in the unit transaction using the hash value included in the unit transaction, and transmits a notarization success signal to the first middleware node if the notarization is successful, and transmits a notarization failure signal to the first middleware node if the verification fails (e.g. Ciscato, see Figure 1, which illustrates a system for providing a server and a plurality of user devices from which the devices are to receive the service. Additionally, see paragraphs [0019-0022], which discloses a plurality of user devices may receive a code distribution from the package management system, which can then use a record of the signature stored on the blockchain to verify the authenticity of the code distribution.).

As per claim 15, Ciscato teaches the blockchain network of claim 14, wherein the notary node stores the unit transaction received from the first middleware node in a write once read many (WORM) storage included therein if the notarization is successful (e.g. Ciscato, see paragraphs [0024-0026], which discloses the blockchain interface stores generated signatures or indication of the generated signatures in the blockchain system, where the blockchain interface may include addresses (e.g. cell blocks) associated with the multiple blockchain system.).

As per claim 16, Ciscato teaches the blockchain network of claim 14, wherein, if the first middleware node receives the notarization success signal from the notarization node, the first middleware node approves the unit transaction and transmits an approval signal to the service providing server (e.g. Ciscato, see paragraphs [0026-0029], which discloses one or more package identifier, a signature, a header. Additionally, see paragraph [0030], which discloses a signature for the block chain using a hash or cryptographic method (e.g. algorithm). Furthermore the package management system may user Merkle roots or other hash tree system to secure signatures in a blockchain.).

As per claim 17, Ciscato teaches the blockchain network of claim 14, wherein if the first middleware node receives the notarization failure signal from the notary node, the first middleware node discards the unit transaction and transmits a failure signal indicating that the original transaction data has been disapproved to the service providing server (e.g. CIscato, see paragraphs [0027-0028], which discloses a code verification service, where the service may check the signature that was stored in the blockchain and may determine an address to check from the code distribution from the package management system. The code verification system may access a Merkle root in blockchain to validate anchored data and after the user device verifies that authenticity of the code distribution based on the signature, it may proceed.). 

As per claim 18, <> teaches the blockchain network of claim 5, wherein the first middleware node generates a current Merkle tree periodically at each reference time using the unit transactions and hash values of the unit transactions approved through the second consensus algorithm, and generates an ID of a previous cell block including a previous Merkle tree generated for a previous reference time and the current cell block including the current Merkle tree (e.g. Ciscato, see paragraphs [0024-0025], which discloses the blockchain interface may use or generate a Merkle root that can be stored in one or more blockchains for verification of anchored data, including generated signatures.).

As per claim 19, Ciscato teaches the blockchain network of claim 18, wherein the third consensus algorithm is performed between the first middleware node and other middleware nodes other than the first middleware node among the plurality of middleware nodes, wherein the first middleware node transmits the current cell block to the remaining middleware nodes if the first middleware node and the remaining middleware nodes perform the third consensus algorithm, each of the remaining middleware nodes verifies the validity of the current Merkle tree included in the current cell block and transmits one of a verification successes signals and a verification failure signal to the first middleware node, wherein the first middleware node determines the current cell block, connects the determined current cell block to the last cell block of the cell block chain, and updates the ID of the current cell block to the head of the cell block chain if the first middleware node receives the verification success signal from a number of middleware nodes corresponding to a ratio higher than a threshold ratio among the remaining middleware nodes (e.g. CIscato, see paragraphs [0027-0028], which discloses a code verification service, where the service may check the signature that was stored in the blockchain and may determine an address to check from the code distribution from the package management system. The code verification system may access a Merkle root in blockchain to validate anchored data and after the user device verifies that authenticity of the code distribution based on the signature, it may proceed.).

As per claim 20, Ciscato teaches the blockchain network of claim 19, wherein if the first middleware node determines the current cell block, the current cell block is stored in a write once read many (WORM) storage included therein (e.g. Ciscato, see paragraphs [0024-0026], which discloses the blockchain interface stores generated signatures or indication of the generated signatures in the blockchain system, where the blockchain interface may include addresses (e.g. cell blocks) associated with the multiple blockchain system.).

As per claim 21, Ciscato teaches the blockchain network of claim 19, wherein the first middleware node transmits unit transactions not stored in the main blockchain among the unit transactions included in the plurality of cell blocks connected to the cell blockchain to the main net, wherein the main net stores the unit transactions received from the first middleware node in the main blockchain, and wherein the first middleware node transmits a storage completion signal corresponding to each of the unit transactions stored in the main blockchain to the service providing server (e.g. Ciscato, see paragraphs [0026-0029], which discloses one or more package identifier, a signature, a header. Additionally, see paragraph [0030], which discloses a signature for the block chain using a hash or cryptographic method (e.g. algorithm). Furthermore the package management system may user Merkle roots or other hash tree system to secure signatures in a blockchain.).

As per claim 22, Ciscato teaches the blockchain network of claim 1, wherein if the service providing server receives the approval signal for the original transaction data from the middleware system, determines that the execution of a transaction contract corresponding to the original transaction data has been approved, and proceeds a next transaction contract based on the determination the execution of a transaction contract (e.g. CIscato, see paragraphs [0027-0028], which discloses a code verification service, where the service may check the signature that was stored in the blockchain and may determine an address to check from the code distribution from the package management system. The code verification system may access a Merkle root in blockchain to validate anchored data and after the user device verifies that authenticity of the code distribution based on the signature, it may proceed.).

As per claim 23, Ciscato teaches the blockchain network of claim 1, further comprising: 
a master node the middleware system permits a new node to participate in the middleware system as the middleware node, manages a list of the plurality of middleware nodes, monitors operation states of the plurality of middleware nodes, and provide addresses of the plurality of middleware nodes to the service providing server, and periodically backups the original transaction data stored in a write once read many(WORM) storage included in each of the plurality of middleware nodes. 

As per claim 24, Ciscato teaches the blockchain network of claim 1, wherein the main net corresponds to a public main net in which any node can participate as the main net node (e.g. Ciscato, see Figure 1, which illustrates a system for providing a server and a plurality of user devices from which the devices are to receive the service. Additionally, see paragraphs [0019-0022], which discloses a plurality of user devices may receive a code distribution from the package management system, which can then use a record of the signature stored on the blockchain to verify the authenticity of the code distribution.). 

As per claim 25, Ciscato teaches the blockchain network of claim 1, wherein the main net corresponds to a private main net in which only authorized nodes can participate as the main net node (e.g. Ciscato, see paragraphs [0026-0029], which discloses one or more package identifier, a signature, a header. Additionally, see paragraph [0030], which discloses a signature for the block chain using a hash or cryptographic method (e.g. algorithm). Furthermore the package management system may user Merkle roots or other hash tree system to secure signatures in a blockchain.).

As per claim 26, Ciscato teaches the blockchain network of claim 25, wherein the main net corresponds to a private main net operated by an operator of the service providing server (e.g. Ciscato, see Figure 1, which illustrates a system for providing a server and a plurality of user devices from which the devices are to receive the service. Additionally, see paragraphs [0019-0022], which discloses a plurality of user devices may receive a code distribution from the package management system, which can then use a record of the signature stored on the blockchain to verify the authenticity of the code distribution.).

As per claim 27, Ciscato teaches a method for providing a service for a blockchain network with a legacy system, a middleware system, and a main net, the method comprising: 
a legacy system including a service providing server and a plurality of user terminals connected to the service providing server configured to receive a service (e.g. Ciscato, see Figure 1, which illustrates a system for providing a server and a plurality of user devices from which the devices are to receive the service. Additionally, see paragraphs [0019-0022], which discloses a plurality of user devices may receive a code distribution from the package management system, which can then use a record of the signature stored on the blockchain to verify the authenticity of the code distribution.); 
a middleware system including a plurality of middleware nodes configured to verify the validity of the original transaction data by performing a first agreement algorithm with the service providing server on the original transaction data received from the service providing server (e.g. Ciscato, see paragraphs [0021-0026], which discloses a blockchain system that include a large number of nodes, in which a signature generator is provided that may generate and verify signature tag of the transaction data.), if the verification is successful, generate a unit transaction including the original transaction data, internally perform a second consensus algorithm on the unit transaction to notarize the validity of the original transaction data included in the unit transaction (e.g. CIscato, see paragraphs [0027-0028], which discloses a code verification service, where the service may check the signature that was stored in the blockchain and may determine an address to check from the code distribution from the package management system. The code verification system may access a Merkle root in blockchain to validate anchored data and after the user device verifies that authenticity of the code distribution based on the signature, it may proceed.), and the notarization if successful, approve the unit transaction and transmits an approval signal indicating that the original transaction data has been approved to the service providing server (e.g. Ciscato, see paragraphs [0024-0026], which discloses the blockchain interface stores generated signatures or indication of the generated signatures in the blockchain system, where the blockchain interface may include addresses (e.g. cell blocks) associated with the multiple blockchain system.); 
a middleware system configured to generate a current cell block including the unit transactions approved through the second consensus algorithm for a reference time, perform a third consensus algorithm is internally on the current cell block to determine the current cell block, and add the determined current cell block to an end of a cell block chain to which a plurality of cell blocks are connected (e.g. Ciscato, see paragraphs [0026-0029], which discloses one or more package identifier, a signature, a header. Additionally, see paragraph [0030], which discloses a signature for the block chain using a hash or cryptographic method (e.g. algorithm). Furthermore the package management system may user Merkle roots or other hash tree system to secure signatures in a blockchain.); and 
a main net including a plurality of main net nodes configured to store the unit transaction received from the middleware system in a main blockchain shared among the plurality of main net nodes (e.g. Ciscato, see paragraphs [0034], which discloses a network where a plurality of machines are connected, such as a client-server network or a distributed network environment.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 27, 2022